Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on July 24, 2022. Claims 1-8 are pending. 

Response to Arguments
Applicant's arguments filed on July 24, 2022 have been fully considered but are moot in the view of new ground of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, it recites a chunk parser for receiving input text; and breaking the input text into chunks of text comprising words and phrases; a chunk sentiment analyzer for assigning a sentiment to each chunk of text; a deterministic rules engine for categorizing each chunk of text into a first set of semantic categories using regular expression rules; a semantic similarity engine for adding a vector to each chunk of text representing the semantic characteristics of that chunk of text; and categorizing the chunks of text into a second set of semantic categories based on a threshold semantic distance from one or more category anchor vectors; a semantic cluster discovery engine for categorizing chunks of text into a third set of semantic categories based on their clustering relative to one another, for those chunks of text which do not fall within the threshold distance from any of the one or more category anchor vectors; and a category comparator and integrator for comparing the first, second, and third sets of semantic categories to identify contextual associations between the chunks of text in each semantic category; and calculating a sentiment for the input text based on the contextual associations.
The claim recited the limitation of “breaking the input text into chunks of text comprising words and phrases” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can divide/break received data mentally by reading the data file, wherein the reading can be performed in the user (i.e. human) mind using his/her eye to break/divide. Therefore, the breaking limitation is a mental process. Similarly, the limitation “assigning a sentiment to each chunk of text” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user can mentally determine/assign a sentiment for a chunk of data which is a mental process. The limitations “categorizing each chunk of text into a first set of semantic categories using regular expression rules”, “categorizing the chunks of text into a second set of semantic categories based on a threshold semantic distance from one or more category anchor vectors”, and “categorizing chunks of text into a third set of semantic categories based on their clustering relative to one another, for those chunks of text which do not fall within the threshold distance from any of the one or more category anchor vectors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user can categorize (such as first set, second set, third set as claimed) each chunk of text based on rule or distance with or without the use of a physical aid (e.g., pen and paper). Hence, the limitation is a mental process. See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."). The limitation “adding a vector to each chunk of text representing the semantic characteristics of that chunk of text” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. User can mentally add a vector to a chunk which is a mental process. The limitations “comparing the first, second, and third sets of semantic categories to identify contextual associations between the chunks of text in each semantic category” and “calculating a sentiment for the input text based on the contextual associations” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. User can compare the sets to data by reading it and can calculate the sentiment in mind. Therefore, the limitations are mental process. 
The claim recites one additional elements: a chunk parser for receiving input text. The receiving step as recited amounts to mere data gathering for use in the subsequent steps, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving input text step amounts to no more than mere instructions to apply the exception using a generic computer component such as rule engine, similarity engine, etc. as claimed. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
  
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of categorizing and sentiment analysis text input. The claim recites the additional limitations of a sequence reducer and embedder for after sentiment has been calculated on each chunk of text, reducing each chunk of text further into a sequence of words which preserves the order of words from the input text; embedding each input word sequence into a high dimensional vector according to a chosen sequence embedding model, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer which is not an inventive concept that meaningfully limits the abstract idea. Hence, the claim limitation is a mental process. 

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of categorizing and sentiment analysis text input. The claim recites the additional limitations of a trend analyzer for as additional input texts are received, analyzing and displaying: the number of and proportion of texts in each category; the growth or decline of categories over time; and an automated management alert when an emerging category grows at or above a threshold rate, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer which is not an inventive concept that meaningfully limits the abstract idea. Hence, the claim limitation is a mental process.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of categorizing and sentiment analysis text input. The claim recites the additional limitations of a supervised machine learning algorithm for analyzing the attributes of the input text, the categories, and calculated sentiment; and predicting a combination of attributes likely to result in a given sentiment, which can be done mentally with or without the use of a physical aid (e.g., pen and paper) or with a generic computer which is not an inventive concept that meaningfully limits the abstract idea. Hence, the claim limitation is a mental process.

As to claims 5-8, they have similar limitations as of claims 1-4 above. Hence, they are rejected under the same rational as of claims 1-4 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (Pub. No. : US 20140188459 A1) in the view of Fennell et al. (Pub. No. : US 20150134321 A1), Turner et al. (Pub. No. : US 20080005051 A1) and Cao et al. (Pub. No. : US 20180032897 A1)

As to claim 1 Fink teaches a system for categorization and sentiment analysis, comprising: 
a chunk parser for receiving input text and breaking the input text into chunks of text comprising words and phrases (paragraph [0036]: the sentiment analysis engine 110 divides the communication 120 in text format into one or more chunks); 
a chunk sentiment analyzer for assigning a sentiment to each chunk of text (paragraph [0039]: the sentiment analysis engine 110 performs sentiment text analysis on the selected chunk to generate a sentiment score 130);
calculating a sentiment for the input text based on the contextual associations (paragraph [0042]: the sentiment analysis engine 110 displays the total score and/or the sentiment in the interactive dashboard). 
Fink does not explicitly disclose but Fennell teaches a deterministic rules engine for categorizing each chunk of text into a first set of semantic categories using regular expression rules (paragraphs [0048], [0053], [0060]: chunks being automatically grouped into chunk groups. Chunks can be combined into chunk groups based groups based on several criteria. Chunk groups may be the result of translation memory text portion or repetitive word sets chunks which have been further divided into chunks. Chunk groups may also be the result of grammar analysis and the grouping together of chunks which form a grammatical group which is likely to have semantic cohesion wherein the system uses regular expressions (regex) through building an accessible graphic regex rule-builder).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fink by adding above limitation as taught by Fennell to increase the productivity (Fennell, paragraph [0011]).
Fink and Fennell do not explicitly disclose but Turner teaches a semantic similarity engine for adding a vector to each chunk of text representing the semantic characteristics of that chunk of text (page 7 line 9: the measures of similarity are the semantic distance from the text (paragraphs [0015]-[0016]: sentiment analysis of text pertains to classifying text into a plurality of emotive or sentiment categories wherein a lexicon generation method comprises providing a seed vector indicative of occurrences of a plurality of seed terms within a plurality of text items, providing a plurality of content vectors indicative of occurrences of respective ones of a plurality of content terms within the text items, comparing individual ones of the content vectors with respect to the seed vector, and responsive to the comparing, selecting at least one of the content terms as a term of a lexicon usable in sentiment analysis of text).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fink and Fennell by adding above limitation as taught by Turner to improve affect classification of text items (Turner, paragraph [0054]).
Fink, Fennell, and Turner do not explicitly disclose but Cao teaches categorizing the chunks of text into a second set of semantic categories based on a threshold semantic distance from one or more category anchor vectors (paragraphs [0003], [0016]-[0017], [0029], [0039]: creating clusters (i.e. multiple clusters) of words based on semantically similar texts using a semantic distance wherein closeness may be defined based on a threshold distance and the words represented by a vector);
a semantic cluster discovery engine for categorizing chunks of text into a third set of semantic categories based on their clustering relative to one another, for those chunks of text which do not fall within the threshold distance from any of the one or more category anchor vectors (paragraphs [0003], [0016]-[0017], [0021], [0029], [0037], [0039]: creating clusters (i.e. multiple clusters) of words based on semantically similar texts using a semantic distance wherein closeness may be defined based on a threshold distance and the words represented by a vector. Find the cluster c based on similarity such as If sim(w.sub.i, c)>threshold, add w.sub.i to the cluster c, and update c's embedding, otherwise create a new cluster)  and 
a category comparator and integrator for comparing the first, second, and third sets of semantic categories to identify contextual associations between the chunks of text in each semantic category (paragraphs [0004], [0025]: rank the clusters based on compactness of a cluster indicating how closely related the words in the cluster are and a semantic distance of the cluster from other clusters). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fink, Fennell, and Turner to improve the search engine capability (Cao, paragraph [0034]). 

As to claim 2 Fink together with Fennell, Turner and Cao teaches a system according to claim 1. Turner teaches a sequence reducer and embedder for after sentiment has been calculated on each chunk of text, reducing each chunk of text further into a sequence of words which preserves the order of words from the input text and embedding each input word sequence into a high dimensional vector according to a chosen sequence embedding model (paragraphs [0015]-[0016]). 

As to claim 3 Fink together with Fennell, Turner and Cao teaches a system according to claim 1. Fink teaches a trend analyzer for as additional input texts are received, analyzing and displaying: the number of and proportion of texts in each category and the growth or decline of categories over time and an automated management alert when an emerging category grows at or above a threshold rate (paragraph [0034]). 

As to claim 4 Fink together with Fennell, Turner and Cao teaches a system according to claim 1. Turner teaches a supervised machine learning algorithm for analyzing the attributes of the input text, the categories, and calculated sentiment and predicting a combination of attributes likely to result in a given sentiment (paragraphs [0015]-[0016], [0018]). 

	As to claims 5-8, they have similar limitations as of claims 1-4 above. Hence, they are rejected under the same rational as of claims 1-4 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169